DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) “determining a corrected value for a viscosity-dependent sonic velocity in a fluid under test, determining a transit time of the first received sound pulse in the fluid under test; predetermining or ascertaining a viscosity for the fluid under test; and using the transit time of the first received sound pulse and the viscosity to determine the sonic velocity in the fluid under test” which are mathematical calculations based on the fundamental mathematical relationships between sound and viscosity in fluid. This judicial exception is not integrated into a practical application because the steps of “generating and transmitting sound pulses to the fluid under test; registering the sound pulses after traversing a predetermined measuring distance in the fluid under test; obtaining a first arrival of a first sound pulse received after traversing the measuring distance” and “a sound pulse generator for emitting sound pulses and a sound pulse receiver for registering incoming sound pulses; a measuring cell defining a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of “generating and transmitting sound pulses to the fluid under test; registering the sound pulses after traversing a predetermined measuring distance in the fluid under test; obtaining a first arrival of a first sound pulse received after traversing the measuring distance” ” and “a sound pulse generator for emitting sound pulses and a sound pulse receiver for registering incoming sound pulses; a measuring cell defining a predetermined measuring distance in said measuring cell between said sound pulse generator and said sound pulse receiver; an evaluation unit connected to said sound pulse generator and to said sound pulse receiver” are data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
Dependent claims 2-15 fail to apply it to a practical application or add significantly more for similar reasons to those cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada US 20150219541 in view of Bats US 20110098936.
	In claim 1, Estrada discloses generating and transmitting sound pulses to the fluid under test (Par. 16, “pulse”); registering the sound pulses after traversing a predetermined measuring distance in the fluid under test (Par. 16 “known length”, “receiver”); obtaining a first arrival of a first sound pulse received after traversing the measuring distance (par. 16), and determining a transit time of the first received sound pulse in the fluid under test (Par. 16 “transit time”); predetermining or ascertaining a viscosity for the fluid under test (Par. 16 “viscosity”);
	Estrada does not explicitly disclose determining a corrected value for a viscosity-dependent sonic velocity in a fluid under test, and using the transit time of the first received sound pulse and the viscosity to determine the sonic velocity in the fluid under test.
Bats teaches correcting the velocity of sound based on the viscosity (Par. 188) and the velocity of sound being based off a travel time (Par. 77). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine a corrected value for a viscosity-dependent sonic velocity in a fluid under test, and using the transit time of the first received sound pulse and the viscosity to determine the sonic velocity in the fluid under test based on the teachings of Bats in the method of Estrada, since one of ordinary skill in the art would 
	In claim 4, Estrada in view of Bats teach all of claim 1. Estrada further discloses which further comprises ascertaining the first arrival of the first received sound pulse as: a first zero crossing of the sound pulse after a first registered maximum of the sound pulse, or a first registered arrival of the sound pulse, or a peak position of a first maximum of the first registered sound pulse (Par. 16 “receive pulse arrival”, par. 106 “zero crossing”).
In claim 6, Estrada in view of Bats teach all of claim 1. Estrada further discloses which further comprises ascertaining the viscosity for the fluid under test by using a measurement method for determining the viscosity (abstract).
In claim 12, Estrada in view of Bats teach all of claim 1. Estrada further discloses which further comprises setting at least one of the viscosity of the fluid under test to be greater than 1000 mPa-s or the measuring distance to be less than 1 cm (Par. 96 examiner notes that mPa-s or cps The SI derived unit for dynamic viscosity is the pascal second. 1 pascal second is equal to 1000 mPa-s, or 1000 cps).
In claim 13, Estrada discloses the apparatus comprising: a sound pulse generator for emitting sound pulses and a sound pulse receiver for registering incoming sound pulses (Par. 16, “transmitter” “receiver” “pulse”); a measuring cell defining a predetermined measuring distance in said measuring cell between said sound pulse generator and said sound pulse receiver (Par. 16 “known length”); and an evaluation unit connected to said sound pulse generator and to said sound pulse receiver, said 
	Estrada does not explicitly disclose determining a corrected value for a viscosity-dependent sonic velocity in a fluid under test; use the transit time of the first received sound pulse and the viscosity to determine the sonic velocity in the fluid under test.
Bats teaches correcting the velocity of sound based on the viscosity (Par. 188) and the velocity of sound being based off a travel time (Par. 77). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine a corrected value for a viscosity-dependent sonic velocity in a fluid under test; use the transit time of the first received sound pulse and the viscosity to determine the sonic velocity in the fluid under test based on the teachings of Bats in the method of Estrada, since one of ordinary skill in the art would recognize that the sonic velocity in the fluid under test, travel time, and the viscosity of the fluid are fundamentally linked, so that when two of which are known the other can be determined.
	In claim 14, Estrada in view of Bats teach all of claim 13. Estrada does not explicitly disclose a sensor connected to said evaluation unit for determining a temperature of the fluid under test.

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a sensor connected to said evaluation unit for determining a temperature of the fluid under test based on the teachings of Estrada in order to monitor the temperature which is intrinsically related to the viscosity and in fluid velocity (Par. 188) thus leading to a more accurate system.

Claims 2-3, 5, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada in view of Bats in further view of Brown US 5835884.
In claim 2, Estrada in view of Bats teach all of claim 1. Estrada does not explicitly disclose preparing a first correction table for a relationship between the viscosity and a first arrival deviation of the first received sound pulse, for fluids having a respectively known viscosity; correcting the first arrival of the first received sound pulse when measuring the fluid under test with regard to the viscosity, by using the first correction table and the predetermined or ascertained viscosity; and calculating the sonic velocity in the fluid under test from a corrected transit time of the first received sound pulse and the predetermined measuring distance.
Brown teaches the speed of sound in the liquid is determined by transit times (abstract) and a standard look up table for every fluid relates the speed of sound in the fluid to a density, a viscosity (Column 2 Lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to preparing a first correction table for a relationship 
In claim 3, Estrada in view of Bats teach all of claim 2. Estrada does not explicitly disclose preparing a first calibration table for the first arrival of the first received sound pulse for fluids each having a known sonic velocity and known viscosity; and using the first arrival of the first received sound pulse and the predetermined or ascertained viscosity for determining the sonic velocity in the fluid under test, by using the first calibration table.
Brown teaches the speed of sound in the liquid is determined by transit times (abstract) and a standard look up table for every fluid relates the speed of sound in the fluid to a density, a viscosity (Column 2 Lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to preparing a first calibration table for the first arrival of the first received sound pulse for fluids each having a known sonic velocity and known viscosity; and using the first arrival of the first received sound pulse and the 
In claim 5, Estrada in view of Bats teach all of claim 1. Estrada does not explicitly disclose predetermining a known viscosity or a known viscosity range for the fluid under test; or providing a database of known viscosities or viscosity ranges for fluids, and ascertaining the viscosity or a known viscosity range in the database for the fluid under test.
Brown teaches a standard look up table for every fluid relates the speed of sound in the fluid to a density, a viscosity (Column 2 Lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to predetermining a known viscosity or a known viscosity range for the fluid under test; or providing a database of known viscosities or viscosity ranges for fluids, and ascertaining the viscosity or a known viscosity range in the database for the fluid under test, based on the teachings of Brown in the method of Estrada and bats since one of ordinary skill in the art would recognize that the sonic velocity in the fluid under test, travel time, and the viscosity of the fluid are fundamentally linked, and it is within the skill level of one of ordinary skill in the art to rearrange the known and determined values.

Estrada does not explicitly disclose preparing a second calibration table for fluids each having a known viscosity, reflecting a relationship between the viscosity and a pulse width of the first sound pulse received after traversing the measuring distance; determining the viscosity of the fluid under test by using the second calibration table and the ascertained pulse width of the first received sound pulse.
Brown teaches the speed of sound in the liquid is determined by transit times (abstract) and a standard look up table for every fluid relates the speed of sound in the fluid to a density, a viscosity (Column 2 Lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to preparing a second calibration table for fluids each having a known viscosity, reflecting a relationship between the viscosity and a pulse width of the first sound pulse received after traversing the measuring distance; determining the viscosity of the fluid under test by using the second calibration table and the ascertained pulse width of the first received sound pulse, based on the teachings of Brown in the method of Estrada and bats since one of ordinary skill in the art would recognize that the sonic velocity in the fluid under test, travel time, and the viscosity of the fluid are fundamentally linked, and it is within the skill level of one of ordinary skill in the art to rearrange the known and determined values.
In claim 9, Estrada in view of Bats and Brown teach all of claim 8. Estrada further discloses a time period between first receiving the sound pulse and a first registered 
In claim 10, Estrada in view of Bats and Brown teach all of claim 3. Estrada does not explicitly disclose preparing either the first correction table for the relationship between the viscosity and the first arrival deviation, or the first calibration table for the first arrival of the first received sound pulse for fluids each having a known sonic velocity and known viscosity, for different temperatures; ascertaining the temperature of the fluid under test during measurement; and taking the temperature into account in correcting the sonic velocity value obtained by measurement by using the first correction table or the first calibration table.
Brown teaches the speed of sound in the liquid is determined by transit times (abstract) and a standard look up table for every fluid relates the speed of sound in the fluid to a density, a viscosity and a temperature of the fluid (Column 2 Lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to preparing either the first correction table for the relationship between the viscosity and the first arrival deviation, or the first calibration table for the first arrival of the first received sound pulse for fluids each having a known sonic velocity and known viscosity, for different temperatures; ascertaining the temperature of the fluid under test during measurement; and taking the temperature into account in correcting the sonic velocity value obtained by measurement by using the first correction table or the first calibration table, based on the teachings of Brown in the method of Estrada Bats and Brown since one of ordinary skill in the art would recognize that the sonic velocity in the fluid under test, travel time, and the viscosity of the fluid are 
 In claim 15, Estrada in view of Bats and Brown teach all of claim 3. Estrada does not explicitly disclose said sound pulse generator and said sound pulse receiver are configured as a combined sound pulse generator/receiver disposed at one end of said measuring distance; a sound-reflecting interface is disposed opposite said sound pulse generator/receiver at another end of said measuring distance; and said sound pulse generator/receiver is configured to be excited by the registration of incoming sound pulses to emit sound pulses.
Brown teaches said sound pulse generator and said sound pulse receiver are configured as a combined sound pulse generator/receiver (Column 2 Lines 1-5 “emit and receive”) disposed at one end of said measuring distance (Fig. 1, 14); a sound-reflecting interface is disposed opposite said sound pulse generator/receiver at another end of said measuring distance (Fig. 1, 16); and said sound pulse generator/receiver is configured to be excited by the registration of incoming sound pulses to emit sound pulses (Column 2 Lines 1-5 “emit and receive”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have said sound pulse generator and said sound pulse receiver are configured as a combined sound pulse generator/receiver disposed at one end of said measuring distance; a sound-reflecting interface is disposed opposite said sound pulse generator/receiver at another end of said measuring distance; and said sound pulse generator/receiver is configured to be excited by the registration of incoming sound pulses to emit sound pulses as taught by Brown in the combined .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Estrada in view of Bats in further view of DiFoggio US 20020178805.
In claim 7, Estrada in view of Bats teach all of claim 6. Estrada does not explicitly disclose which further comprises using a flexural resonator in the method for determining the viscosity.
DiFoggio teaches using a flexural resonator for determining the viscosity (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use a flexural resonator in the method for determining the viscosity based on the teachings of DiFoggio in the combined method of Estrada in view of Bats since it was known in the art to use a flexural resonator to sense viscosity.

Subject Matter Not Rejected Over the Prior Art
Claim 11 is distinguished from the prior art of record for the following reasons: The prior art of record fails to teach or disclose the subject matter recited in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                             

/LINA M CORDERO/Primary Examiner, Art Unit 2857